Citation Nr: 1307118	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  03-26 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to May 1969.         

This matter originally came before the Board of Veterans' Appeals (Board)           on appeal from an August 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the claim was subsequently transferred to the RO in St. Petersburg, Florida. 

The instant claim has been remanded on several occasions for further development, most recently in May 2012.  The case has since returned to the Board for appellate disposition. 


FINDING OF FACT

The competent and probative evidence does not substantiate a finding that the left knee disability was incurred in or aggravated by service, or is otherwise proximately due to, or the result of, the service-connected right knee disability; rather the probative evidence relates it to the natural aging process.

CONCLUSION OF LAW

The criteria are not met to establish service connection for a left knee disability,               to include as secondary a service-connected right knee disability.  38 U.S.C.A.  §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.655 (2012).






REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through the VCAA notice correspondence dated from April 2006, the Veteran           was notified as to each element of satisfactory notice set forth under 38 U.S.C.A.         § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, the VCAA letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection.   An additional VCAA letter was sent to the Veteran in May 2012 following the last Board remand.

The relevant notice information must have been timely sent.  The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012).  In this instance, VCAA notice correspondence was issued subsequent to the August 1999 RO rating decision adjudicating the Veteran's claims, and therefore technically did not comport with the standard for timely notice.  However, this cannot be deemed a "notice defect" inasmuch as the VCAA has not yet even been enacted as of the initial 1999 rating decision on appeal. 

Moreover, the Veteran has had the opportunity to respond to the April 2006 and May 2012 VCAA correspondence before issuance of the November 2012 Supplemental SOC (SSOC) continuing the denial of his claim.  There is no indication of any further available information or evidence to obtain to support the Veteran's claim.  Thus, the Veteran has had the full opportunity to participate in the adjudication of this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs), and extensive VA outpatient records.  The Veteran provided copies of private treatment records, and personal statements.  He declined the opportunity to testify at a hearing.  The Veteran has also been provided with VA Compensation and Pension (C&P) examinations.  However, he did not appear for his most recent examination scheduled for June 2012.  Actually, the Board's May 2012 remand directive was for a supplemental medical opinion from a prior VA Compensation and Pension examiner, but the RO (through the Appeals Management Center (AMC)) scheduled an entirely new examination (thus requiring the Veteran's physical presence); this was an action fairly within RO discretion and presumably due to inability to contact the original VA examiner.  It is further presumed that the Veteran received notice of the scheduled VA examination, notwithstanding the absence of the actual notice letter from the claims folder.  See Kyhn v. Shinseki, 24 Vet. App. 228, 236 (2011).  Neither the Veteran nor his representative has since requested to have the examination rescheduled.  (See e.g., January 2013 written argument).  By all indication, moreover, all recent correspondence in this case has been sent to the Veteran's current address of record.

Pursuant to 38 C.F.R. § 3.655(a), when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, appropriate action shall be taken.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with a claim for increased rating, failure to report to such an examination requires that the claim be denied.  See 38 C.F.R. § 3.655(b).  Here, inasmuch as the Veteran has failed to provide good cause for his failure to appear and the matter on appeal is an original compensation claim, the Board will proceed to consider and adjudicate this claim based on the evidence already of record.  Id.  The record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  In fact, in November 2012, the Veteran, through his representative, indicated that they had received the latest SSOC and did not have any additional evidence regarding the appeal.  They asked that the case be forwarded to the Board immediately for appellate review.  Accordingly, the Board will adjudicate the claim on the merits. 

Governing Law, Background, and Analysis of Service Connection Claim

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b) (2012).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2012). 

VA law further providers for secondary service connection.  In this regard,            service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis                 when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). 

Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

Lay evidence may be probative in a claim for service connection.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

A layperson is generally incapable of opining on matters requiring medical  knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  However, lay testimony is deemed competent evidence with regard to matters within the purview of direct observation and firsthand knowledge, however.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is considered competent to report on that of which he or she has personal knowledge). 

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 
The Federal Circuit further held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of               38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  

During service, the Veteran did not have any signs, symptoms, or complaints associated with a left knee problem.  There was only right knee pathology therein, and service connection has since been granted for residuals of a right knee injury (evaluated both on the basis of limitation of motion, and knee instability). 

Thereafter, a June 1983 VA outpatient record indicates that the Veteran complained of pain in both knees over the previous two months.  He had stiffness, swelling and a grating sensation in the left knee.  Following objective evaluation, the diagnosis was degenerative joint disease, left knee. 

In April 1986, a private x-ray evaluation of the left knee showed very slight marginal spurring beginning at the left knee joint.  The left knee joint was slightly narrowed. 

An October 1996 private orthopedist's record indicates that the Veteran was seen on a follow-up basis for bilateral knee problems, more severe on the left than on the right.  On the left side, the Veteran was having some intermittent giving way and popping of the knee with what he described as locking.  He might also have had a meniscal tear.  

A May 1997 treatment summary from this same clinic (by a different physician) recounts that the Veteran had presented on November 1995 complaining of left knee pain, and reported this to have been present for approximately one and       one-half months.  There was sharp left knee pain, and though full range of motion was present, there was a borderline abnormal McMurray's test.  An ongoing course of evaluation and treatment was detailed, including a November 1996 diagnostic arthroscopy which had revealed advanced degenerative arthritis of the medial compartment of the left knee, with some minimal lateral and patellofemoral degenerative changes.  No meniscal tears were noted, nor was there evidence of an anterior cruciate ligament injury. 

The Veteran underwent an independent QTC medical examination (for VA compensation purposes) in January 1999.  He reported that in 1983, his left knee began to hurt without a specific injury.  There was recurrent effusion, popping, locking and pain each day, worse with heavy use.  The diagnosis given following a physical examination was degenerative joint disease of both knees.  The left knee condition was without a specific precipitating injury, but from accumulative wear and tear over the years. 

The Veteran underwent VA Compensation and Pension examination in April 2000.  The medical history noted therein indicated an in-service complete tear of the right side medial meniscus with effusion.  The Veteran now complained of both knees hurting him all the time, the left more than the right.  They both locked and buckled. They hurt when he stood too long. He could not climb a ladder, squat or kneel.          A left knee total replacement had been recommended by a treating physician.          He also complained of hip and back pains. A physical examination was completed. The diagnosis was limited to the right knee problems.  However, attached to the examination report was a January 2000 clinical record, indicating the Veteran presented with significant left knee degenerative joint disease.  He was wearing a brace, and described constant pain for the left knee.  He reportedly had a great deal of difficulty at his job.  X-rays showed three compartment degenerative changes, most severely affecting the medial compartment.  The evaluating physician had not recommended total knee replacement yet for the Veteran.  It was further stated that the Veteran felt strongly that all his left knee problems were related to the right knee, and the fact that the right knee condition was never properly addressed. 

The April 2000 report from another private orthopedic clinic states that the Veteran sought evaluation for both right and left knee problems.  The diagnosis was,                in pertinent part, severe degenerative arthritis of the left knee.  The left knee was severely arthritic, and right knee moderately severely arthritic.  The left knee was more symptomatic than the right.  The recommendation was left knee replacement. The Veteran wanted to know if it was thought that the left knee problem was related to the right knee problem, stating that he felt that he had been overusing the left knee over the years because of the injury to the right knee.  According to the evaluating orthopedist:  "Certainly that is possible. I could not tell [the Veteran] one way or the other whether it was a major contributing factor but it certainly could be."

On VA re-examination of April 2002, the Veteran reported ongoing pain in the left knee with subsequent damage and eventual total knee replacement of the left knee. This was based on the Veteran's reported history of favoring of the right knee and eventual pain in the hips and spine.  The Veteran continued to wear a knee brace of the right knee, and used a cane for occasional support of ambulation based on unsteady and tired gait.  The diagnosis was, in part, "service-connected knee pain."

On further VA Compensation and Pension examination in November 2007 by an orthopedic surgeon, the Veteran reported onset of a left knee condition in 1983, after the right knee went out and he landed on both knees.  The course since onset was described as improved.  The diagnosis was postoperative total left knee replacement.  The VA examiner further indicated that the Veteran's pain, postoperative total left knee replacement was not proximately due to service-connected disability.  The stated rationale was the examiner's "clinical experience and expertise as an orthopedic surgeon [which] dictates my opinion that his nonservice-connected left knee symptoms are not related to his right knee injury."

In July 2009, the Board remanded the claim for a supplemental opinion from the November 2007 VA examiner, as the previous opinion lacked a rationale, apart from citing to his own clinical experience. 

In a September 2009 addendum, the VA examiner indicated that his opinion was unchanged from his prior statement that the Veteran's left knee disorder was not related to his service-connected right knee disorder.  This was based on his review of the VA medical records, the remainder of the claims file, and his clinical knowledge and expertise. 

Following another remand for a more definitive medical rationale, the VA examiner indicated in January 2011 that his opinion remained the same based on thorough review of medical records and clinical experience, which dictated his opinion that the left knee symptoms and findings were not related to the service-connected right knee injury.  According to the examiner, "the symptoms and findings in the Veteran's left knee prior to his total knee replacements are part of the natural progression of the arthritic disease process and not caused by nor aggravated by his service-connected right knee injury.  The medical records reveal that he has multiple joints affected by degenerative arthritis." 

Further, as previously noted, after an additional Board remand for a still more definitive opinion rationale, the Veteran unfortunately did not appear for the scheduled VA examination, and the case was returned to the Board. 

Having reviewed the complete record, the Board finds that the criteria for service connection for a left knee disability are not objectively met.  While there is no material question that the Veteran currently has a diagnosable left knee disability, the competent evidence does not demonstrate that this disability is causally related to either his military service, or his service-connected right knee disability.  

As to direct service connection, the evidence does not substantiate an etiological relationship to service.  A causal nexus to service is an essential element for direct service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

In this case, the Veteran did not manifest any left knee problem in service.  Left knee complaints are not shown in the record until 1983, based on both medical documentation and his subjective report.  In other words, the first left knee complaints are not shown in the record until approximately 14 years after service discharge.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The negative evidence of left knee complaints and diagnosis for more than a decade after service discharge is more probative than any remote lay assertions. 

Moreover, there is no post-hoc medical opinion evidence indicating or suggesting that left knee problems are otherwise associated with an incident of service.  Thus, as to a theory of direct service connection, there is no basis of recovery.  

That notwithstanding, the Veteran's primary theory of recovery is actually one of secondary service connection.  However, the evidence also does not substantiate this component of the Veteran's claim.  The most probative and definitive medical opinion of record on the subject, from the November 2007 VA examiner (through the January 2011 addendum) effectively rules out a connection between the claimed left knee disorder and service-connected right knee disorder, on the grounds that the left knee pathology (prior to total knee replacement) was part of the natural progression of the arthritis disease process, consistent with degenerative arthritis affecting multiple joints.  As stated, the Veteran failed to appear to the most recently scheduled VA examination without good cause.  Although an additional examination report and/or medical opinion could have contained potentially useful medical information relevant to his claim, the Board's review is constrained by the record currently before it.  

At any rate, the November 2007 VA opinion and January 2011 addendum are supported by a reasonably clear rationale.  Notably, that medical evidence rules out a secondary medical relationship on the basis of both initial causation, and chronic aggravation of a nonservice-connected condition by service-connected disability.  See 38 C.F.R. § 3.310.  See also Anderson v. West, 12 Vet. App. 491, 495 (1999), citing Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  Collectively, the VA opinion and addendum are fully articulated and contain sound reasoning.  The VA examiner had the benefit of reviewing the Veteran's claims file and examining the Veteran.  A synopsis of the Veteran's medical history was also included.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA opinion and addendum in this case are therefore afforded significant probative value.  As in the third prong of the Jandreau test, the Veteran's fundamental contention has been investigated by competent medical authority and found without merit.

The only countervailing evidence originates from an April 2000 private orthopedist's report indicating that it was "possible" that the Veteran had overuse injury of the left knee over the years because of existing injury to the right knee.  The physician qualified that he "could not tell... one way or the other whether [overuse syndrome] was a major contributing factor, but it certainly could be."  The opinion given is simply too indeterminate to substantiate the Veteran's claim.  See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion on issue of causation); Winsett v. West, 11 Vet. App. 420, 424 (1998).  

Given that it is the province of the Board to weigh the medical evidence in a case, substantially greater probative weight is assigned to the aforementioned VA opinion and addendum as opposed to the opinion of the private orthopedist for the reasons expressed above.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances).  

The Veteran is a layperson who is competent to report the presence of observable symptoms such as knee pain; however, there is no evidence showing that he possesses the medical expertise necessary to provide a competent medical opinion relating his current left knee disability to service or his service-connected right knee disability.  Although duly considered, the assertions of the Veteran as to the etiology of his left knee disability are not competent.  The Board finds that the clearly articulated medical opinion and addendum against a finding of causation on a secondary basis strongly weighs against the Veteran's own lay assertions as to etiology.  

Consequently, the probative evidence of record does not relate the Veteran's left knee disability to his service-connected right knee disability, and as indicated above, there is no competent evidence relating the Veteran's left knee disability directly to his military service.   

For these reasons, the Board is denying the claim for service connection for a            left knee disability on direct and secondary bases.  The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     
ORDER

Service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is denied.



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


